I dissent. The decisions in the field of taxation with which we are here concerned represent "confusion worse confounded"; the only thing that is clear to me is that the supreme court of the United States recently decided the precise question presented here and held that such a tax, imposed by the state of Indiana, did not violate the commerce clause of the Federal constitution.Allied Mills v. Department of Treasury of State of Indiana,318 U.S. 740, 87 L.Ed. 1120, 63 S.Ct. 666, affirming per curiam220 Ind. 340, 42 N.E.2d 34; International Harvester Co. v.Department of Treasury, 322 U.S. 340, 88 L.Ed. 1313,64 S.Ct. 1019, 1030.
These cases seem to me to be directly in point. They are not satisfactorily distinguished by the appellant and are ignored by the majority.
The judgment of dismissal of appellant's amended complaint should be affirmed.
MALLERY, C.J., concurs with HILL, J.
September 20, 1948. Petition for rehearing denied. *Page 665